We concur with the court below in awarding a judgment of nonsuit.
The reversion in the parcel of land devised to the wife for life was a part of the testator's estate undisposed of specifically, and which fell therefore into the residue. *Page 127 
This executor is required to sell and divide among the heirs, so as to equalize shares. It must be converted into cash, and applied as the will directs; in other words, the will must be fully executed before the sum secured by the covenant can be ascertained or considered due. The action was therefore premature.
The judgment of nonsuit is                     (208)
Affirmed.